On
behalf of the delegation of the Socialist Republic of Viet
Nam, I should like to extend to Ambassador Insanally warm
congratulations on his election to the presidency of this
forty-eighth session of the General Assembly.
We regard highly the vast efforts made and positive
achievements attained by His Excellency the
Secretary-General, Mr. Boutros Boutros-Ghali, in his
position of lofty responsibility, towards the cause of peace,
international security, development and cooperation among
nations. In April of this year it was with warmth and high
esteem, and moved by a desire to enhance Viet Nam’s
cooperation with the United Nations, that our Government
and people welcomed the Secretary-General in our country.
We wish to congratulate the new Members of our
United Nations family.
In the year since the previous session of our General
Assembly, the world has offered us a chiaroscuro picture of
opportunities intermingled with challenges, of hopes mixed
with anxieties. The threat of a global war of annihilation
continues to recede, and we are witnessing an increasing
trend towards dialogue and cooperation, in new forms and
through new mechanisms, in different regions and on a
world-wide scale. The progress towards restoration of peace
in a number of places, especially in Cambodia and the
12 General Assembly - Forty-eighth session
Middle East, brings glad tidings to the whole world and
demonstrates that in our day and age it is still possible,
through peaceful negotiations, to settle conflicts that were
once fierce and protracted.
However, humanity’s conscience and reason remain
profoundly disturbed by the bloody conflicts which are
inflicting death and pain on peoples and provoking regional
and international instability, by potentially explosive
tendencies to increase armaments in certain parts of the
world, by the widening gap between the developed and the
developing world and by other important and pressing
problems of a global nature, such as demographic explosion,
environmental degradation, dangerous diseases, transnational
crime, and so on.
In an unstable world whose evolution is fraught with
complexities, the United Nations, while taking account of the
direct responsibility of nations concerned, is facing major
challenges in the discharge of its primary responsibility,
namely the restoration and preservation of peace and
stability. Never before has the United Nations been present
and active in so many hot spots across the continents as it is
today. In this regard the Secretary-General has given us a
comprehensive approach to the problem in his report "An
Agenda for Peace". (A/47/277)
It is the earnest desire of the people of Viet Nam that
peace, closely linked with national independence and
sovereignty, be primary components of the new world order.
We endorse the view expressed in the report of the
Secretary-General on the work of the Organization (A/48/1)
that
"States and their sovereignty are increasingly
recognized as indispensable building-blocks of
international order and problem-solving". (A/48/1,
para. 13)
Respect for the national independence, sovereignty and
identity of each country, the strengthening of international
cooperation, and the settlement of disputes through peaceful
negotiations and mutual accommodation, considering peace,
stability and cooperation to be the fundamental, long-term
interest of each State and of the international community:
all these are guiding principles in inter-State relations,
principles that the United Nations and its Member States
must respect. The Security Council is vested with the
primary responsibility for the activities of the United Nations
in respect of the restoration and safeguarding of peace. This
mission, however, devolves not solely on the Security
Council but on all nations. Member States should therefore
have a say in determining the objectives and guiding
principles for decisions and actions undertaken by the
Security Council with regard to international peace and
security. Only by so doing can the United Nations truly be
a universal Organization and a common instrument for the
community of nation-States. The principles of respect for
the sovereignty and territorial integrity of States, of
non-coercion and non-interference in the internal affairs of
States, of attainment of the consent of the parties concerned,
and perseverance in the settlement of disputes through
peaceful negotiations: such are the principles that should
govern the Security Council’s decisions.
Today the world is witnessing miraculous advances in
science and technology. In that world, however, some
hundred countries and with them billions of human beings
are in danger of falling behind in the general advancement
of mankind, while the wealth and property of the world are
concentrated in the hands of a few developed countries. The
gap in development levels is steadily widening. This,
together with the accumulated external debt burden, has put
developing countries at a constant disadvantage in
North-South economic and trade relations. This reality
carries potential challenges to security and stability, both
regional and international. We should therefore fully
comprehend, now more than ever, the interrelation between
peace, security and development.
We support the proposal for the United Nations to work
out a comprehensive and effective "agenda for
development", considering the implementation of such an
agenda through enhanced resources as a fundamental factor
for the establishment of a new, sound and equitable world
order. Development programmes of the United Nations and
assistance from highly developed countries to developing
countries, especially poor countries, are undertakings which
do not benefit one side only; rather, they are necessary for
the overall stability and development of the world and the
various regions as well as of each State. We are of the view
that attaching political conditions to development assistance
and cooperation runs counter to the principle of equality and
mutual benefit of wholesome international relations.
On the other hand, poor countries hope that the rapidly
increasing cost of peace-keeping operations will not affect
the ability of the United Nations in the field of development
cooperation, and they wish to see balanced attention on the
part of the United Nations to both the Agenda for Peace and
that for development.
One important direction of the United Nations activities
that reflect the broadening attention given in this regard by
Forty-eighth session - 6 October l993 13
the international community is the promotion of democracy
and human rights. The World Conference on Human Rights
held in Vienna last June clearly pointed out the close
relationship between democracy and human rights. In our
view, one should accord equal importance to, and promote
concurrently, democracy within each country and democracy
in inter-State relations. Respect for human rights must go
together with respect for equality among States as well as
between the United Nations and Member States. The United
Nations itself needs to reform its organization and mode of
operation so as to ensure democracy, justice and equality for
all Member States.
An enlargement in the membership of the Security
Council to enhance its representativeness, the promotion of
greater transparency in the work of this body of authority
within the United Nations system, the strengthening of the
effectiveness of the General Assembly, the improvement of
the relationship among the United Nations organs, together
with perfecting the mechanisms and streamlining the
machinery to ensure better efficiency and effectiveness of
the United Nations activities - all these are urgent demands
facing us as we are approaching the fiftieth anniversary of
this Organization. Together with many other countries -
member States of the Movement of Non-Aligned Countries,
in particular - Viet Nam considers human rights to be
primarily the concern and interest of each country, the
pursuit of democracy and human rights in one country to be,
first and essentially, the responsibility of that country and
nation. At the same time, States may cooperate with one
another in the promotion of democracy and human rights on
the basis of respect for national independence and
sovereignty, the right to self-determination, the right of a
nation to choose its own path of development, in accordance
with the purposes and principles set forth in the United
Nations Charter, the Universal Declaration of Human Rights
and the two basic International Covenants on Human Rights.
We consider using imposed standards of human rights and
democracy as preconditions for inter-State cooperation to be
a manifestation of inequality and lack of democracy in
international relations.
The Vienna Conference identified areas of agreement
and at the same time revealed outstanding differences of
views on human rights. We hope that, proceeding from the
commitment to the common cause of human rights
protection and promotion, from the recognition of both the
universality and the specificity of human rights, countries
will engage in a dialogue in a spirit of mutual respect with
a view to achieving a unity of purpose in a diversity of ways
and means of implementation in the field of human rights.
The Vienna Conference also put forth recommendations
aimed at consolidating and strengthening the role and
effectiveness of the United Nations in regard to human
rights. To achieve this end, it is our view that we should
make full use of the relevant existing machinery and
mechanisms of the United Nations and enhance their
efficiency and effectiveness. Taking account of the need to
streamline its machinery, the Organization must carefully
scrutinize and weigh any initiative for the establishment of
new mechanisms.
Viet Nam is a country that has lived through protracted,
devastating wars in which the use of millions of tons of
bombs, ammunition and toxic chemicals has caused
destruction of the environment, misery, loss of life and
serious consequences for several generations now. It has
been undertaking a process of renewal, overcoming many
difficulties and challenges to achieve stability, development
and integration into the international community.
Located in the most dynamic region for development in
the world, Viet Nam has both assets and difficulties,
opportunities and challenges stemming from its specific
historical circumstances, natural conditions and its
geopolitical and geoeconomic position. We are now facing
the acute challenge of how to overcome, soon, our state of
poverty and underdevelopment, and join the mainstream of
progress in the region. The only way is to tap all domestic
resources, which, first and foremost, means bringing into full
play the dynamism and creativity of every Vietnamese, and
at the same time expanding international cooperation in
friendship with all countries based on the principle of mutual
respect for national independence and sovereignty, and on
equality and mutual benefit.
This imperative need impels us to initiate and step up
efforts towards renewal in every sphere of social life; at its
core, this is focused on a market economy and on perfecting
the rule of law in a State that is truly of the people, by the
people and for the people.
The process of renewal focuses on the economic field
with a view to developing a multisectoral economy operating
under the market mechanism, to establishing an economic
system that is open both domestically and externally, and to
improving the functions and management patterns of the
State. Under embargo conditions, and at a point where
sources of major assistance from the countries of the Council
for Mutual Economic Assistance (CMEA) are no longer
available, the renewal process has helped Viet Nam’s
economy overcome the most difficult hurdle and end the
recession, reduce and maintain control over inflation, achieve
average growth in gross domestic product of 7.2 per cent
14 General Assembly - Forty-eighth session
during the past three years, 1991 to 1993, accumulate
initially modest levels of domestic savings, and gradually
improve the life of the people.
Viet Nam has been attracting increasing foreign direct
investment and development assistance. On behalf of the
Government and the people of Viet Nam, I should like to
express our sincere thanks to various agencies of the United
Nations system, such as the United Nations Development
Programme, the United Nations Children’s Fund, the United
Nations Population Fund, the World Food Programme, the
Food and Agriculture Organization of the United Nations,
the World Health Organization, the United Nations Industrial
Development Organization, the Economic and Social
Commission for Asia and the Pacific and others, as well as
many Governments and non-governmental organizations in
the world, for maintaining, resuming and increasing
development and humanitarian assistance to Viet Nam.
We highly appreciate the timely support extended by
the Governments of France, Japan, Sweden and other
countries, together with the international financial
institutions, for helping Viet Nam settle arrears with the
International Monetary Fund, thereby creating a
breakthrough initiation of credit assistance from international
monetary and financial institutions; such assistance is
absolutely essential for building up socio-economic
infrastructures in Viet Nam.
Our appreciation goes also to the many companies,
from nearly 50 countries, that have come to Viet Nam for
investment and business cooperation at this initial stage of
our development.
In our journey towards a dynamic and sound market
economy that is well-managed at the macroeconomic level,
and achieving healthy, rapid and sustainable growth aimed
at achieving the objectives of a prosperous nation, a strong
country and a civilized and equitable society, we still face
numerous difficulties, weaknesses and challenges. At this
juncture, increased assistance from the United Nations,
international financial institutions and non-governmental
organizations, as well as cooperation and support from
various countries, is extremely valuable and meaningful.
On the basis of the fundamental approach of having a
socio-economic development strategy up to the year 2000 in
which the human person constitutes both the end and the
driving force, Viet Nam is simultaneously carrying out
economic reforms and a step-by-step renovation of the
political system in order to promote the rights of people and
citizens’ rights, both economic and political, cultural and
social. Strenuous efforts have been made to establish the
State’s rule of law through the promulgation of the amended
Constitution of 1992, the election of the new National
Assembly Legislature, an enhancement of the power and
responsibilities of the elected organs and a stepping up of
the law-making process.
In accordance with our nation’s tradition of
humaneness, we stand for abolishing prejudice and
vengeance, and for looking towards the future. Those
previously in the ranks of our adversaries have all been freed
and given full citizens’ rights. All Vietnamese who wish for
a prosperous and strong Viet Nam, and who respect the
laws, will find a place in the great unity of the nation, even
if they are of different political opinions.
The process of renovation and the policy of universal
national unity constitute the prime mover for development in
the country and at the same time bring into full play the
potential of Vietnamese overseas to contribute to the
construction of their former homeland.
Viet Nam has concurrently deployed a foreign policy of
openness, diversifying and multilateralizing its relations of
friendly cooperation with all other countries, thus creating a
favourable international environment for our country’s
renovation and development.
In that spirit, Viet Nam has actively contributed to the
peaceful solution of the Cambodian question and has
implemented the Paris Agreements and cooperated with the
United Nations Transitional Authority in Cambodia. We
have established relations of good-neighbourliness with
Cambodia in the hope that Cambodia will become a country
of peace, independence, neutrality and non-alignment that
entertains friendly relations with other countries.
We wish to congratulate the new Government in
Cambodia, and stand ready, together with that Government,
to settle, jointly, any questions of mutual concern. We
express the wish that the Cambodian Government and the
United Nations will take effective measures to protect
Vietnamese residents living peacefully in Cambodia, and to
Forty-eighth session - 6 October l993 15
ensure their safety and the same rights and benefits as are
enjoyed by people from other countries who are resident in
Cambodia.
Viet Nam is sparing no effort in building up friendship
and cooperation with neighbouring countries and is
persevering in its policy of peaceful negotiations to find
satisfactory solutions to border and territorial disputes at sea
as well as on land. While working for solutions, all
concerned parties should refrain from doing anything that
further complicates the situation and from the use or threat
of use of force to settle disputes.
The fact that relations between the United States and
Viet Nam have not yet been normalized 20 years after the
end of the war is not normal nor is it in consonance with the
trend of our time. With the desire to close the book on the
past and to look to the future, Viet Nam wishes and stands
ready to normalize relations with the United States on the
basis of equality and mutual respect and without
preconditions. This would meet the aspirations and interests
of the peoples of the two countries, and would serve peace,
stability, cooperation and development in the region and
throughout the world.
Viet Nam still has tens of thousands of people missing
since the war, and their remains have yet to be found; and
millions of war victims need help. We are deeply
sympathetic towards the sentiments of American families
whose loved ones went missing in the Viet Nam war, and
have cooperated, are cooperating and will continue to
cooperate actively with the American Government and
people on the missing-in-action question. We consider this
a purely humanitarian issue.
I am confident that the goodwill and conscience of the
American and Vietnamese peoples, together with the
immediate and long-term interests of the two countries, will
soon prevail over the existing obstacles so that relations
between the two countries can be normalized.
Allow me to conclude my statement with the hope that
the United Nations will rise to the challenge of seizing the
opportunities and surmounting the challenges so that it truly
becomes an institution to which all Member States entrust
their aspirations and in which their views are heard and their
actions coordinated. For its part, Viet Nam, in its efforts
towards renewal, development and integration with the
international community, will always be a positive factor for
peace, national independence and social progress, and a
sincere and reliable cooperation partner in the region as well
as in the world.
